Citation Nr: 0307632	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) to both legs.

2.  Entitlement to service connection for residuals of a GSW 
to the left thigh.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for a foot disorder.

9.  Entitlement to service connection for a knee disorder.

10.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to May 
1954.  The veteran also had periods of inactive duty for 
training and active duty for training with the Army Reserve 
and with the Texas Army National Guard through 1989.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

As an additional matter, the Board notes that the record 
reflects that the veteran provided testimony at a personal 
hearing conducted before the RO in April 1996. However, no 
transcript from this hearing is of record, and the RO's 
efforts to locate this transcript have been unsuccessful.  
These efforts include sending correspondence to the veteran 
in November 1999 requesting that he provide a copy of this 
transcript if he had one available, and, if not, whether he 
wanted a new hearing regarding his case.  He failed to 
respond to these requests.  

The record also reflects that the veteran was scheduled to 
provide testimony before a Member of the Board in Washington, 
DC, in October 2000, but the veteran failed to appear.  
Accordingly, his request for a personal hearing is deemed 
withdrawn. 38 C.F.R. § 20.702(d).

The Board undertook additional development in this case in 
October 2002.  This included affording the veteran a 
comprehensive examination, broad enough to cover all 
conditions which he alleged to be attributable to his 
military service, i.e., GSWs to both legs, and left thigh, 
PTSD, a knee, foot, heart, lung, kidney and back disorders, 
and hearing loss.  In addition, medical opinions were 
solicited from the examining physicians as to whether it is 
as likely as not that any of the claimed conditions began 
during the veteran's period of active service from October 
1952 to May 1954 or is related to any incident of such period 
of service or his subsequent service with the Reserves and 
National Guard.  That development has been completed and the 
case is now ready for adjudication.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims. 

2.  Service medical records are not available and assumed to 
have been destroyed in a July 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  The only 
available service medical record is the 1954 Separation 
examination, which was entirely normal.

3.  The veteran did not sustain GSWs to either leg or the 
left thigh during service, and any current bilateral leg or 
thigh problem began years after service and is unrelated to 
service.

4.  The competent and probative evidence does not establish 
that a chronic heart, lung, or  kidney disorder is related to 
service or to a service-connected disability.

5.  Medical and other evidence of record indicate that a low 
back disability was not shown until many years after service 
discharge and is unrelated to service.

6.  The competent and probative evidence does not establish 
that a hearing loss disorder is related to service or to a 
service-connected disability.

7.  The competent and probative evidence does not establish 
that any current foot or knee disorder is related to service 
or to a service-connected disability.

8.  An acquired psychiatric disorder is not shown during 
service, and any current psychiatric disorder began years 
after service and is unrelated to service.

9.  The veteran has never been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Service connection for residuals of GSW to both legs, 
and/or the left thigh is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2002).

2.  Service connection for a foot, and/or a knee disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).

3.  A hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

4.  A heart, lung, and/or kidney disorder was not incurred in 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

5.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in the March 
1991, September 1992, September 1994, September 1995, and 
October 1997 rating decisions; the Board remand in November 
2000; the September 1995 and March 1999 statements of the 
case; and, the April 1996 and March 2002 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

It appears that most of the veteran's service medical records 
were destroyed in a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri. Despite VA attempts to 
obtain all of the veteran's service medical records, the only 
available service medical record is his 1954 separation 
examination which is 
entirely negative for any disorders, injuries, or GSWs.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  VA and private outpatient and 
hospital treatment records have been associated with the 
claims file.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  As there is no 
indication that there are additional records that should or 
could be obtained, and it appears that all pertinent evidence 
is on file, no further development is indicated.


Factual Background.   The veteran served on active duty from 
October 1952 to May 1954.  The veteran was assigned to the 
73rd Tank Battalion in Korea.  There is no indication of any 
combat service, and he is in receipt of no combat ribbons or 
awards.  Additionally, the veteran was a member of the Texas 
Army National Guard from 1969 until 1989.  He had periods of 
active duty for training during this period.  However, he did 
not have any additional periods of active duty service except 
for his initial period of active duty from 1952 to 1954 note 
above.

Service medical records are limited to the veteran's 
separation examination dated in May 1954.  This examination 
is entirely silent as to any clinical abnormalities or 
findings.  His hearing was noted to be normal.  In addition 
the claims file contains a summary of his annual National 
Guard service.

A September 1988 request to the National Personnel Records 
Center (NPRC) for his medical records indicates that his 
files were not of record and may have been destroyed in the 
1973 fire at NPRC.

In a September 1990 claim the veteran claimed a right thigh, 
left forearm, and left leg condition, as well as PTSD.  

A September 1990 VA hospital summary revealed that the 
veteran reported with a history of numerous somatic 
complaints.  He had been depressed for 5-6 years, and had 
been suicidal.  He also had a history of alcohol abuse in the 
past.  A physical examination revealed a grade I/VI systolic 
ejection murmur, enlarged prostate, and burn scars on the 
left wrist with donor site surgical scars on the right thigh.  
No other scars were noted.  A mental examination revealed 
primary degenerative dementia of the Alzheimer type, 
presenile onset, and an adjustment disorder with mixed 
emotional features.

He was asked in an October 1990 VA letter for a complete 
detailed description of the specific stressors in his PTSD 
claim, as well as any reports from private physicians.  In a 
November 1990 VA Form 21-4138, he reported being a tank 
driver and gunner.  He saw a lot of combat and men being 
killed and wounded.  He noted the death of a friend named 
Rodriguez who was killed by a mine.  He was present at the 
time.    

In a December 1990 letter he was notified that his records 
may have been destroyed in the July 1973 NPRC fire.  He was 
asked if he had any available medical evidence to submit in 
order to reconstruct his file.

In a VA examination in February 1991, the examiner noted 
service from October 1952 to May 1955.  The veteran also 
claimed he served in Vietnam in 1960 to 1961 as well as being 
in the National Guard until 1989.  There was some paperwork 
indicating that he had National Guard service but none 
indicating any Vietnam service.  He reported being with 
Company C, 73rd Tank Battalion in Korea, and receiving a GSW 
to the thigh for which there is no record, nor does he appear 
to have received a purple heart.  He reported being in heavy 
combat, and losing close friends, etc.  He was hospitalized 
in August 1990 at the VAMC and diagnosed as pre-senile 
Alzheimer's disease, early onset as well as an adjustment 
disorder with mixed emotional features.  

A physical examination of the skin revealed no acute lesions, 
and only an old burn mark, left wrist.  His heart was normal, 
as was his hearing.   The examiner noted that the picture was 
too confused to establish a diagnosis of PTSD however,

I will accept the diagnosis made while hospitalized of 
an organic brain syndrome, possibly an early onset of 
Alzheimer's.

By rating action in March 1991, service connection was denied 
for a psychiatric disorder including PTSD, right thigh, left 
leg, and left forearm disorders.  In making that 
determination the RO noted that there was no evidence of any 
abnormality at the time of separation from service.  In 
addition the current general physical examination was 
essentially negative.  There was no evidence of a right thigh 
condition, left forearm, or leg condition.  As for PTSD there 
was no documentation to support the veteran's claim of 
stressors.  However the RO did note nonservice connected 
organic brain syndrome with dementia and a remote history of 
seizures which was 70% disabling.   He was subsequently 
awarded a nonservice connected pension.

The veteran did not timely appeal the denial of service 
connection for a psychiatric disorder including PTSD, right 
thigh, left leg, and left forearm conditions and these 
decisions became final. 

In August 1992 the veteran filed a claim for service 
connection for a right leg wound and a back injury allegedly 
suffered while he was in service in Vietnam.

By rating action in September 1992 service connection was 
denied for a back disorder.  In addition the RO determined 
that no new and material evidence had been submitted to 
reopen a claim for service connection for a right leg injury.  
In making that determination the RO noted that the service 
records did not show any active service beyond May 1954.  
There was no record of any service in Vietnam.  In addition 
VA Medical Center records are negative for either of the 
alleged conditions.

In August 1993 the veteran filed a claim for service 
connection for PTSD, mental disorder, hearing loss, heart, 
lungs, feet, and knee disorders.

In separate September 1993 VA letters the veteran was again 
notified that he had previously been denied service 
connection for PTSD, and a mental disorder and must submit 
new evidence to reopen his claim.  He was also notified that 
he must submit medical evidence showing treatment for a 
heart, lungs, feet, knees, and hearing loss disorders.

The veteran failed to respond to these letters.

In December 1993 the veteran again filed a claim for service 
connection for PTSD, GSWs both legs, GSWs left thigh, heart 
disorder, back disorder, lung disorder, and kidney disorder.  
The Board notes that the date of onset of these disorders was 
listed as 1990 for the PTSD, heart, back, lung, and kidney 
disorders.  The reported date of onset of the GSWs of both 
legs, and left thigh were noted as 1965, or 11 years after 
his last period of verified service.

By rating action in September 1994 service connection for 
GSW, both legs; GSW, left thigh; back disorder; lung 
disorder; hearing loss, foot disorder, and knee disorder were 
denied as not shown by the evidence of record; a heart 
disorder was denied as not being incurred in service or 
aggravated by military service and there was no evidence of a 
heart disorder in the available service medical records or 
the one year presumptive period: a kidney disorder was denied 
as not being incurred in or aggravated by military service 
and there was no relationship between the disorder and any 
incident of military service.  Regarding the mental disorder 
claim, including PTSD, no new and material evidence was 
submitted to reopen that claim.

By rating action in September 1995 service connection was 
denied for PTSD and a heart disorder.  In making that 
determination, the RO noted no evidence of either a diagnosis 
of PTSD or a heart disorder.  In essence no new or material 
evidence had been submitted since the last denial of service 
connection PTSD.

The Board in November 2000 remanded this case in part to 
attempt to verify the veteran's claim of additional periods 
of active duty in addition to his verified service from 
October 1952 to May 1954.  Further, it was noted that the RO 
had sent numerous unsuccessful requests to NPRC for 
additional service medical records concerning the veteran. 
The NPRC indicated that any additional service medical 
records were possibly destroyed by a fire in 1973.  
Nevertheless, given the importance of the dates of service 
for the veteran's claim, as well as VA's obligations to 
verify the veteran's period(s) of active military service, 
the Board concluded that an attempt should be made to obtain 
verification of whether or not the veteran had any additional 
dates of active service.

In response to a request for records, the veteran's military 
service records were received from the Texas Army National 
Guard.  These records revealed two years of active service 
from 1952 to 1953.  He subsequently remained in a reserve 
control group and attended two weeks of annual training a 
year from 1954 to 1962.  In 1962 through 1966 he was in a 
reserve unit of some type.  In 1969 he joined the Texas 
National Guard and remained a member until December 1989.  
The records do not reveal any periods of active duty service 
other than for training after his Korean service.  In 
particular during the entire period of the Vietnam War he 
never had more than 17 days of active duty a year which was 
for training. 

In particular a copy of a VA letter dated August 1971, in his 
service file, noted that he was not entitled to educational 
benefits in part because "your period of service was from 
October 1952 until October 1954."

In a February 2003 VA audiometric examination, the veteran 
related significant military noise exposure from tanks and 
heavy weapons during active duty.  He denied non-military 
noise exposure.  The examiner noted the otology examination 
was unremarkable.  A review of the claims file failed to 
reveal hearing loss or even mention of a hearing loss on 
active duty.  Normal hearing was noted in his separation from 
service examination.  A minimal high frequency hearing loss 
was first documented in 1987.  However there had been a 
significant progression in audio thresholds from 1987 to the 
present.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
40
40
65
LEFT

20
35
40
65

The average decibel loss was 41 for the right and 40 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent bilaterally.   The diagnosis was 
bilateral high frequency sensorineural hearing loss.

The examiner opined that the veteran's current auditory 
thresholds were very compatible with his age.  Furthermore 
there was only a slight high frequency hearing loss in 1987.  
Since the veteran had only a 15 to 20 year history of 
progressive hearing loss. it would become apparent that it 
occurred subsequent to separation from service.   Therefore, 
the examiner opined, 

It is my opinion that it is very unlikely that the 
veteran's current hearing loss is related to military 
service.  It is my opinion that the predominant etiology 
of the veteran's hearing loss is prebycusis.

An orthopedic examiner noted the veteran reported GSWs to the 
thighs and legs.  He was allegedly treated in a field 
hospital and returned to duty.  The veteran had no symptoms.  
Regarding his left knee he has had pain and swelling for 
three
years requiring fluid drainage once.  He had swelling and 
some right foot discomfort.  The examiner noted several scars 
about the right knee and thigh.  There were no scars found on 
the left thigh or lower leg.  ROM of the right ankle was 
dorsiflexion, plantar flexion, and inversion to 30 degrees.  
Eversion was to 20 degrees.  There was slight swelling and 
tenderness about the right lateral malleolus.  Bilateral knee 
ROM was 0-120 degrees, with slight crepitus with flexion.  
There was no fluid, tenderness, or laxity shown.    

Regarding his back, straight leg raising was negative 
bilaterally.  Tendon reflexes at the knees and ankles were 
normal. Sensation to pinprick and vibratory stimulus were 
normal.  He could extend back 30 degrees, flex and touch the 
floor.  Lateral movement in either direction was to 30 
degrees, gait was normal, but he could not walk on heels or 
toes.  

The impression were chronic lumbosacral strain, right ankle 
sprain, left knee sprain, and GSWs right thigh and lower leg, 
with no significant disability. 

The cardiovascular examiner noted the veteran had 4-block 
exertional shortness of breath, a slight cough productive of 
minimum clear sputum.  He had marginal blood pressure 
elevation over the last 2 years but was not on any 
medication.  He was found to have elevated cholesterol about 
9 months ago and was taking Zocor.  
There was evidence of coronary vascular disease and he was 
taking nitroglycerin.  He was noted to have a 1st degree AV 
block with a ventricular rate of 50 and a pacemaker was 
advised.  He had occasional chest pain for which he took the 
nitroglycerin.  

He had difficulty with a so called " kidney disorder" since 
1994, on which occasion he was admitted to the hospital for 
emotional problems.  Buns and creatine were elevated but 
thought to be due to dehydration.  With hydration and 
observation they returned to normal with no recurrences.  He 
has also been known to have an enlarged prostate for about 15 
years.  PSA ranges from 7 to 9.  He had had four biopsies, 
all negative.  

The examiner noted blood pressure of 120/80.  The veteran was 
slow and somewhat confused.  It was difficult to get a 
history from him in combination with his wife.  He had prior 
impressions of Alzheimer's disease and schizophrenia.  He had 
symmetrical facial features, flat neck veins, and carotid 
pulsation revealing no bruits.  Lungs were clear to 
auscultation and percussion.  Heart size was indeterminate.  
Rate and rhythm were regular with no murmurs.  Abdomen showed 
no ballotable organs, mass, or tenderness.  Back and 
extremities had no peripheral edema, cyanosis, or clubbing.  
Dorsalis pedi pulse was 2/4 bilaterally.  The diagnoses were:

Prior history of renal insufficiency, probably related 
to dehydration, currently resolved, no recurrence.

Lung condition in the past 1994.  Patient must have mild 
congestive heart failure reflected by pulmonary 
congestion and enlarged heart on X-rays.  Since resolved 
and no evidence of lung condition at this time.

Hypertensive cardiovascular disease class III.

In a mental disorders examination, the examiner noted the 
veteran was examined in 1991 at which time the examiner could 
not make a diagnosis of PTSD.  He was examined by a 
neurologist who felt he had early dementia.  He has been 
followed for schizoaffective disorder with a presenile 
demential label.  He was diagnosed in 1994 with Alzheimer's 
disease, late onset with depressed mood.  He had been in 
treatment since that time.  There was some difficulty 
initially getting him to cooperate until he was started on 
Haldol Decanote, which he presently takes with Sertaline.  He 
also took Simvastatin and Nitroglycerin.   He served in Korea 
from about 1953-1954 but wasn't sure.  He could not recall 
for sure where he went or what he did.  He did acknowledge 
tanks often got stuck in the rice paddies.  He had no 
problems while he was in Korea.   He was wounded, placed in 
an evacuation hospital for 2 to 3 months, and then returned 
to his unit.  The examiner noted this was not shown in the 
record.   He got out as a staff sergeant, as an E9.  The 
examiner noted that parts of his story sounded like 
confabulations.  

The examiner noted he was casually and neatly dressed, 
cooperative, goal oriented, and oriented.  He was able to 
organize his thoughts, if he could remember.  He spoke 
softly.  Affect was blunted and mood depressed.  No 
psychosis, delusions or hallucinations were noted.  He had 
moderate organicity.  His intellect was low and his memory 
had holes in it.  The examiner was surprised by how much he 
was able to recall and how well he handled some of the mental 
status examination.  He opined that the veteran was not 
competent.  The diagnoses were schizoaffective schizophrenia 
and dementia chronic.  The GAF was 45.  The examiner opined 
that there was insufficient data to make a diagnosis of PTSD.   

The Board notes extensive medical treatment records primarily 
for the veteran's chronic dementia and other mental problems.  
None of the records reveal any diagnosis of PTSD or acquired 
psychiatric disorders from his period of service.  The Board 
notes that the records also contain no evidence or nexus 
opinions relating any of his claimed disorders to service.  

The Board also notes what appears to be an obviously altered 
DD Form 214 submitted in an attempt to support the veteran's 
claim of service during the Vietnam War.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

In addition to the regulations cited above, where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and cardiovascular-renal disease, or an 
organic disease of the nervous system, such as sensorineural 
hearing loss, or a psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

GSW, both legs, and left thigh, back, knee disorder, and foot 
disorder.  The veteran claims service connection for 
residuals of GSWs, both legs, and left thigh, and back, knee, 
and foot disorders, which he asserts, were incurred during 
military service.  The service medical records are negative 
for a diagnosis of GSWs, both legs, and left thigh, a back, 
knee, foot disorder or any injuries.  The separation 
examination from service was entirely negative for any 
injuries or disorders.  The veteran's DD Form 214 also does 
not indicate any award of the Purple Heart for combat 
injuries. 

A September 1990 VA hospital summary revealed that the 
veteran had burn scars on the left wrist with donor site 
surgical scars on the right thigh.  No other scars were 
noted.  Likewise a VA examination of the skin in February 
1991 revealed no acute lesions and only an old burn mark on 
the left wrist.  In other words, no indications of any GSW 
scars were reported by the examiners.  

In the February 2003 orthopedic examination, the examiner 
noted that the veteran reported GSWs to the thighs and legs.  
Regarding his left knee, he reported pain and swelling for 
the past three years requiring fluid drainage once.  He also 
had some swelling and discomfort of the right foot.  
Regarding his back he reported initial difficulty in Korea.  
Those symptoms resolved at that time but he had now had low 
back pain for the last 2 or 3 years.  The examiner noted 
several scars about the right knee and thigh.  There were no 
scars found on the left thigh or lower leg.  It is noted that 
a donor site surgical scars on the right thigh was reported 
in the September 1990 VA hospital summary.  Chronic 
lumbosacral strain, left knee sprain, right ankle sprain, and 
GSW, right thigh and lower leg, were noted.  However, the 
examiner indicated that none of these conditions constitutes 
a significant disability.

The veteran claimed that he received the GSWs in 1965 while 
serving in Vietnam.  The Board notes the DD Form 214 
submitted in support of this claim.  However, as this form 
has obviously been altered, it is of no probative value.  The 
official National Guard records conclusively establish that 
his last period of service was in Korea in 1954.  The lack of 
any evidence of GSWs to his legs and left thigh until almost 
50 years after his release from service, plus the 
impossibility of his being wounded in Vietnam, weigh heavily 
against the credibility of his claim.  In view of the 
negative findings on examination at the time of his release 
from service and the almost 50 year gap between his release 
from service and the examination in 2003 which first 
indicated the presence of GSW residuals, the Board finds that 
referral of the case for a medical opinion as to a link 
between the findings on examination in 2003 and the veteran's 
service is not warranted as any such opinion would require 
resort to pure speculation or remote possibility.  38 C.F.R. 
§ 3.102.

The veteran's lay opinion to the effect that he has residuals 
of GSWs, both legs and left thigh, as well as back, knee, and 
foot disorders attributable to service is not competent 
evidence of a such a nexus since lay persons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the claimed disorders were not shown in service or until 
almost 50 years after service, and there is no competent 
evidence tending to link any current residuals of GSWs, back, 
knee, and foot disorders to service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of GSWs, both legs and 
left thigh, and back, knee, and foot disorders.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Heart, lung, and kidney disorders.  A review of the service 
medical records are entirely negative for any heart, lung, or 
kidney disorder and these were all first diagnosed many 
decades after service.  Hence, there is no medical evidence 
showing heart, lung, or kidney disorders either in service or 
to a degree of 10 percent within the one-year presumptive 
period following the veteran's separation from active duty 
service.  Additionally, there is no medical evidence of a 
nexus or link between any current heart, lung, or kidney 
disorder and a disease or injury in service. 

In the February 2003 comprehensive VA examination, the 
examiner noted the veteran had evidence of coronary vascular 
disease for which he was taking Nitroglycerin.  He had 
difficulty with a so called, "kidney disorder" in 1994, on 
which occasion he was admitted to the hospital suffering from 
dehydration.  With hydration and observation he returned to 
normal with no recurrences.  His lungs were clear to 
auscultation and percussion.  The diagnoses were;

Prior history of renal insufficiency, probably related 
to dehydration, currently resolved, no recurrence.

Lung condition in the past (1994), since resolved and no 
evidence of lung condition at this time.

Hypertensive cardiovascular disease class III.

While the veteran may believe that he has a current heart, 
lung, and or kidney disorder related to his military service, 
it is the province of trained health care professionals to 
provide medical opinion as to the diagnosis of a disability 
or, as in the case at hand, an opinion as to the etiology of 
that disability.  As the veteran has no medical expertise 
regarding the medical causation of any disability pertaining 
to his heart, lung, and or kidney, his contentions in this 
regard have no probative value.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. app. 609, 611 (1992).

The Board notes the veteran currently does not have any 
diagnosed lung or kidney disorder.  However, the Board finds 
that any currently diagnosed heart, lung, and/or kidney 
disorder the veteran may have was not incurred in or 
aggravated by his military service.  The lack of evidence 
showing that a heart, lung, and/or kidney disorder existed in 
service and the lack of a medical connection between any 
current diagnosis heart, lung, and/or kidney disorder and 
service weigh heavily against a finding that a heart, lung, 
and/or kidney disorder was incurred in or aggravated by 
service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Bilateral hearing loss.  The threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002). 

The evidence does not show that the veteran participated in 
combat.  As a result, an analysis as to the applicability of 
38 U.S.C.A. § 1154(b) is not necessary.  The Board 
parenthetically notes that, even if the veteran did have 
combat service, 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for hearing loss.  In 
this regard, the Board notes that it is the Board's 
responsibility to determine the probative weight of evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board recognizes that the competent medical evidence 
reveals that the veteran currently has bilateral hearing 
loss.  However, the record before the Board contains no 
competent evidence that the veteran actually had any hearing 
loss disorder during service or for decades thereafter.  
Moreover, there is no medical evidence demonstrating a causal 
relationship between the veteran's active service and his 
current hearing loss.  In this regard, the Board notes that 
the veteran's own assertions as to such medical relationships 
are entitled to no probative weight as he is a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the February 2003 VA audiometric examination, the examiner 
reviewed the file and noted that normal hearing was suggested 
by the separation physical examination in 1954.  The examiner 
found that the minimal degree of high frequency hearing loss 
in both ears was first documented in 1987, or 33 years after 
service, and there has been a significant progression in 
audio thresholds from 1987 to the present.  The examiner 
opined that the veteran's current auditory thresholds were 
very compatible with his age.  It is apparent that the 
veteran's hearing loss occurred subsequent to his separation 
from service.  The examiner opined that it was very unlikely 
that the veteran's current hearing loss was related to 
military service.  The predominant etiology of the veteran's 
hearing loss was prebycusis.

As the preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

PTSD.  The veteran contends that he has an acquired 
psychiatric disorder, including  PTSD, which he associated 
with military service.  A review of the service medical 
records is entirely negative for any psychiatric complaints.  
As noted previously the service separation examination in 
1954 was normal.   A psychiatric disorder, presenile dementia 
was first diagnosed in 1990, many decades after service.  
Hence, there is no medical evidence showing an acquired 
psychiatric disorder either in service or psychoses to a 
degree of 10 percent within the one-year presumptive period 
following the veteran's separation from active duty service.  

The Board notes that during the pendency of the claim, the 
applicable criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  
The criteria were again amended effective March 7, 2002.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (1998).  Under the new 
regulation, service connection for PTSD requires (i) medical 
evidence diagnosing PTSD, (ii) medical evidence establishing 
a link between current symptoms and an in- service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); 38 C.F.R. § 3.304(f) (2002).

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault. See 38 C.F.R. § 3.304(f)(3).  These changes 
were made to ensure that VA does not deny claims based on 
personal assault simply because the claimant did not realize 
that certain types of evidence may be relevant to 
substantiate his or her claim.  The March 2002 amendment is 
not applicable to the instant claim.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Inasmuch 
as the version of § 3.304(f) in effect prior to March 7, 
1997, required a "clear diagnosis" of PTSD and the amended 
version no longer requires evidence of a "clear diagnosis" of 
PTSD, the Board finds that the outcome would be the same 
under either version, and both versions of 38 C.F.R. § 
3.304(f) will be considered.

The Board has reviewed all the evidence of record, which 
includes service medical and personnel records, and the 
reports of VA examination and VA treatment records.  The 
medical evidence fails to show that the veteran has ever been 
diagnosed with PTSD.  He has been diagnosed with presenile 
dementia and Alzheimer's disease with depressive symptoms, 
however, these were first diagnosed in 1990, decades after 
service.  

The veteran argues that he is suffering from PTSD related to 
psychological stress he experienced in service.  The 
veteran's opinion to the effect that he has PTSD attributable 
to service stressors is not competent evidence of a diagnosis 
of PTSD or of a nexus between current psychiatric symptoms 
and military service since lay persons are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In sum, based on the evidence of record, the veteran does not 
have a current diagnosis of PTSD.  Absent a diagnosis of 
PTSD, an essential element for a grant of service connection 
for PTSD is not established.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In light of the above, the Board must conclude that service 
connection is not warranted for PTSD.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Service connection for residuals of GSWs to both legs is 
denied.

Service connection for residuals of GSWs to the left thigh is 
denied.

Service connection for a heart disorder is denied.

Service connection for a lung disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a foot disorder is denied.

Service connection for a knee disorder is denied.

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

